LEAVY, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of Judge Boochever’s opinion except section II.B. I dissent from that section because I do not believe that due process requires “that the police notify Perkins of the availability of a judicial remedy should he wish to claim his property, and provide some guidance for invoking that remedy.” By imposing a duty on the police officers to advise Perkins on matters of state law, the opinion adds a due process requirement that has support neither in the case law nor in the Due Process Clause.
I would agree that in circumstances requiring a predeprivation hearing, notice of such a hearing or process is necessary. The Supreme Court’s standard of “notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action,” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950), has been developed and applied in the context of predeprivation procedures. See e.g., Mullane, (publication notice of proceeding to settle trust fund accounts found to be inadequate); Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 98 S.Ct. 1554, 56 L.Ed.2d 30 (1978) (notice of dispute resolution procedures prior to terminating utility service held to be inadequate); Greene v. Lindsey, 456 U.S. 444, 102 S.Ct. 1874, 72 L.Ed.2d 249 (1982) (posted notice of eviction found to be constitutionally inadequate); Schneider v. County of San Diego, 28 F.3d 89 (9th Cir. 1994), cert. denied, 513 U.S. 1155, 115 S.Ct. 1112, 130 L.Ed.2d 1077 (1995) (due process violation where seizure notice did not state that abandoned vehicles would be destroyed). These requirements are inapplicable where, as here, Perkins’ property was rightfully seized pursuant to a seareh warrant without need for a predeprivation proceeding.
Because Perkins’ property was lawfully seized, due process requires “the availability of some meaningful means by which to assess the propriety of the State’s action at some time after the initial taking.” Parratt v. Taylor, 451 U.S. 527, 539, 101 S.Ct. 1908, 1915, 68 L.Ed.2d 420 (1981). The majority concede that the postdeprivation procedures provided under California law “satisfy the requirements of due process ... and conform with the requirements laid down by the Supreme Court of the United States.” Perkins’ property was rightfully seized and held by the police, and California law provides a means for him to obtain return of his property. I cannot agree that due process requires the City of West Covina to advise Perkins of his remedies.
As the majority points out, Perkins brought this action in November 1993. In June 1994, Perkins’ property was returned upon motion of the city. Surely the majority does not intend to allow recovery for deprivation of Perkins’ property while he and his lawyer faded to seek its return. The Due Process Clause does not require the City of West Covina to provide legal advice to Perkins or any other person with a claim against the city.